Motion for stay of all proceedings pending the hearing and determination of appeal granted upon condition that appellant perfect the appeal for the June term (for which term the case is set down) and be ready for argument when reached; otherwise, motion denied, with ten dollars costs. In the event that the decision upon the appeal is adverse to defendant, time to answer extended for five days after the determination of the appeal. Present — Lazansky, P. J., Young, Hagarty, Seeger and Carswell, JJ.